DETAILED ACTION
	This Office Action is in response to Applicant’s amendments and arguments filed on December 16, 2021. Terminal Disclaimer is approved on December 17, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment regarding Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s arguments in pages 7-8 remarks regarding independent claims 21 and 31 are persuasive. Examiner believes specifically for map web site retrieves both markers for content items and search results, the markers may overlap and obscure one another. Examiner believes the limitation of “improve real-time generation of a graphical user interface for overlapping electronic content comprising: 
a retrieval unit executed by one or more processors of a server to retrieve, responsive to a search request input into a computing device, a plurality of places of interest from a database; 
a clustering unit executed by the one or more processors to: 
select a first place of interest of the plurality of places of interest as a match for a second place of interest of the plurality of places of interest based on data associated with the first place of interest and data associated with the second place of interest;
determine a probability that the first place of interest and the second place of interest refer to the same entity 
combine, responsive to determining the probability is above a threshold, a first marker for the first place of interest with a second marker for the second place of interest to a single marker indicating the same entity; and 
an output unit executed by the one or more processors to render, for display on the graphical user interface via the computing device, the single marker indicating the same entity in response to the combination of the first marker and the second marker" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in claims 21 and 31 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, improve real-time generation of a graphical user interface for overlapping electronic content comprising: 
a retrieval unit executed by one or more processors of a server to retrieve, responsive to a search request input into a computing device, a plurality of places of interest from a database; 
a clustering unit executed by the one or more processors to: 
select a first place of interest of the plurality of places of interest as a match for a second place of interest of the plurality of places of interest based on data associated with the first place of interest and data associated with the second place of interest;
determine a probability that the first place of interest and the second place of interest refer to the same entity 
combine, responsive to determining the probability is above a threshold, a first marker for the first place of interest with a second marker for the second place of interest to a single marker indicating the same entity; and 
an output unit executed by the one or more processors to render, for display on the graphical user interface via the computing device, the single marker indicating the same entity in response to the combination of the first marker and the second marker.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159